UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 25, 2012 GRAND RIVER COMMERCE, INC. (Exact name of registrant as specified in its charter) Michigan 333-147456 20-5393246 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4471 Wilson Ave., SW, Grandville, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (616) 929-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items. On June 25, 2012, the board of directors of Grand River Commerce, Inc. (the “Company”) approved the filing of a Form 15 with the Securities and Exchange Commission to terminate the registration of the Company’s common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”), and to suspend the Company’s SEC reporting obligations under Section 15(d) of the Exchange Act.The Company is relying on Section12(g)(4) of the Exchange Act, as amended by the Jumpstart Our Business Startups Act, which was enacted on April5, 2012, to deregister its shares of common stock. The deregistration will become effective 90 days after the filing of the Form 15, and thereafter the Company will have no further reporting obligations under the Exchange Act. A press release issued by the Company announcing the intent to file the Form 15 is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits The following exhibits are filed as part of this report: Exhibit No. Description Press release, dated June 29, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAND RIVER COMMERCE, INC. Date:June 29, 2012 By: /s/Robert P. Bilotti
